Citation Nr: 0634799	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-08 832	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to August 
1975 and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran testified at a hearing in June 2005 at 
the RO.  In February 2006, he testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); copies of the hearing transcripts are associated 
with the claims file.  

A motion to advance this case on the docket, due to the 
veteran's illness and financial hardship, was received by the 
Board in September 2006.  This motion was granted by the 
Board in the October 2006.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

There is competent medical evidence that the veteran's pre-
existing bipolar disorder was aggravated by military service.  


CONCLUSIONS OF LAW

1.  The veteran's bipolar disorder clearly and unmistakably 
existed prior to his entry into military service and the 
presumption of soundness at induction is rebutted.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.306(b) (2006).

2.  The veteran's pre-existing bipolar disorder was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date, if service connection was granted on appeal.  
When implementing the award, the RO will address any notice 
defect with respect to the disability rating and effective 
date elements.  Significantly, the veteran retains the right 
to appeal any effective date or initial disability rating 
assigned by the RO.

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue on appeal, the Board is taking action 
favorable to the veteran by granting service connection for a 
bipolar disorder, as such the Board finds that there has been 
no prejudice to the veteran that would warrant further notice 
or development and the Board will proceed with appellate 
review.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992); see Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that his pre-existing bipolar disorder 
was aggravated by his service during Desert Storm.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
See Wagner v. Principi, 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  In the present appeal, 
the veteran's service medical records from 1979 to 1980 and a 
June 1989 examination, prior to his active service status in 
January 1991, clearly documented the veteran's pre-existing 
manic depression and his lithium treatments.  Thus, the Board 
finds that the veteran's psychiatric disorder was pre-
existing and the doctrine of presumption of soundness does 
not apply in this instance.

Nonetheless, the veteran has submitted competent medical 
evidence of a current diagnosis of bipolar disorder and nexus 
opinions concluding that his disorder was aggravated by 
military service.  At a February 2006 Travel Board hearing, 
the veteran testified that, prior to his service in Desert 
Storm, his manic depression was stabilized by continuous 
treatments with lithium.  During Desert Storm, he was an 
airplane inspector and flew to different fields to inspect 
and prepare planes.  The veteran worked long hours, at times 
up to 12 hours, which affected his sleep pattern and his in-
take of medication (lithium).  The veteran's wife testified 
that she noticed changes in the veteran after he returned 
from Desert Storm and that his symptoms immediately worsened 
and remain in bad condition.  Further, the veteran testified 
that since his service in Desert Storm he received multiple 
shock treatments and has not been able to maintain 
employment.  The veteran has received treatments from 
Fayetteville and Minneapolis VA Medical Centers (VAMC).  
According to VA treatment records from January 1988 to 
October 2005, the veteran has been diagnosed with bipolar 
disorder, rapid cycling. 

The claims file also contains medical nexus opinions from VA 
psychiatrists linking the veteran's current bipolar symptoms 
to his service in Desert Storm.  In October 2005, the 
veteran's VA psychiatrist since April 2003 found that, after 
Desert Storm, the veteran was depressed even on lithium and 
eventually had six bilateral electroconvulsive therapy 
treatments.  "His condition remains unstable and permanently 
totally disabling.  This is a dramatic change from his status 
prior to deployment."  After reviewing the veteran's medical 
history, the psychiatrist stated that the veteran clearly had 
a diagnosis of bipolar mood disorder prior to his activation, 
but was given a waiver to continue in the reserves because 
his condition was stable.  Within six months after Desert 
Strom, his condition began worsening.  Finally, the 
psychiatrist opined that the veteran's pre-existing condition 
was greatly worsened by his active duty in 1991.  In further 
support of the veteran's aggravation claim another VA 
psychiatrist, who treated the veteran from 1992 to 2002, 
wrote in December 2005 that the veteran had severe bipolar 
disorder and that he suffered from sleep disorders.  The 
psychiatrist opined that, to the extent the veteran's 
deployment exposed him to stress beyond normal work 
conditions or disruption of sleep cycles, active service 
would be expected to aggravate bipolar disorder.  Given the 
above opinions and the veteran's testimony regarding 
strenuous work hours, the Board finds that the veteran's pre-
existing bipolar disorder was aggravated by his service. 

After a full review of the record, the Board concludes that 
where evidence favorable to the veteran is of record, and no 
contradictory evidence has been obtained, service connection 
for a bipolar disorder is warranted.  38 U.S.C.A. § 5107 
(West 2002).  


ORDER

Service connection for a bipolar disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


